Electronically Filed
                                                         Supreme Court
                                                         SCWC-XX-XXXXXXX
                                                         12-DEC-2018
                                                         07:51 AM



                          SCWC-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                MS, Respondent/Plaintiff-Appellee,

                                 vs.

               EM, Petitioner/Defendant-Appellant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
              (CAAP-XX-XXXXXXX; FC-D NO. 13-1-0458)

       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Petitioner EM’s application for writ of certiorari,

filed on November 2, 2018, is hereby rejected.

          DATED:   Honolulu, Hawai#i, December 12, 2018.

                                /s/ Mark E. Recktenwald

                                /s/ Paula A. Nakayama

                                /s/ Sabrina S. McKenna

                                /s/ Richard W. Pollack

                                /s/ Michael D. Wilson